United States Court of Appeals
                                                           Fifth Circuit
                                                          F I L E D
                                                            May 7, 2003
                    In the
                                                       Charles R. Fulbruge III
                                                               Clerk
United States Court of Appeals
          for the Fifth Circuit
              _______________

                m 01-20953
              _______________




         MFE ENTERPRISES, INC.,

                                   Plaintiff-
                                   Counter Defendant-
                                   Appellee,

                   VERSUS

        TANK CONSULTANTS, INC.,

                                   Defendant-
                                   Counter Claimant-
                                   Appellant.




             _________________

  Appeal from the United States District Court
      for the Southern District of Texas
              m H-00-CV-2302
                ____________
Before SMITH, DENNIS, and CLEMENT,
  Circuit Judges.

PER CURIAM:*

   MFE Enterprises, Inc., was awarded a
judgment, after a bench trial, for misappropria-
tion of trade secrets by Tank Consultants, Inc.
The latter appeals, raising several issues.

   We have read the briefs, applicable portions
of the record, and the pertinent authorities,
and have heard the arguments of counsel.
Finding no error in the careful explanation of
the district court, we affirm, essentially for the
reasons given by that court.

   AFFIRMED.




   *
     Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be pub-
lished and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                                       2